This case having arisen, and the costs herein involved having accrued, prior to the effective date of Florida Statutes, 1941, we think it is governed by what we have heretofore said in Bay View Estates Corporation, et al., v. Southerland, 126 Fla. 239,170 So. 732; Chapter 9281, Acts 1923, referred to therein; and Chapter 11893, Acts 1927, which is in pari materia therewith.
No error appearing in the record, the final order appealed from is affirmed.
It is so ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.